DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claim 20, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it does not purport to claim a process, machine, manufacture, or composition.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6¸ the use of the words “preferably” and “especially” renders the claim indefinite because the scope cannot be clearly determined.  Also, there appears to be no “r” in the formula.
Regarding claim 20¸ the use of the word “especially” renders the claim indefinite because the scope cannot be clearly determined.  Also, because it is formulated as a “use” claim, it is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersjes et al (US 6,369,137) in view of Bauer el al (US 2006/0074157) and Schlosser et al (US 2004/0051088) with evidence provided by Lanxess Durethan A 31.
Regarding claims 1-2, 10-13, 15 and 17, Kersjes teaches a flame retardant polymer composition (Abstract) comprising:
A polyamide such as Durethan A31 (col. 6, lines 30-35) which as evidenced by Lanxess, has a melting point of 263 C and is 100 % polyamide 6 6.
Filler (col. 3, lines 15-20) which can be glass fibers (col. 4, lines 20-25)
(see below)
(see below)
(see below)
A melamine (col. 3, lines 15-25) polyphosphate (col. 1, lines 15-25) with an average degree of condensation of greater than 20 (col. 3, lines 10-15).
(see below)

Regarding a) above, Bauer teaches a flame retardant polymer (Abstract).  The polymer can be a polyamide ([0126]) and the flame retardant is a combination of phosphorus compounds – aluminum diethylphosphinate (component C), aluminum ethylbutylphosphinate (component D), aluminum ethylphosphonate (component E) (Example 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the combination of phosphorus compounds of Bauer for components C, D and E in the composition of Kersjes.  One would have been motivated to do so in order to receive the expected benefit of having flame retardancy without the accompanying degradation (Bauer, [0004]).
Regarding b) above, Schlosser teaches a polyamide composition (Abstract) which incorporates a montan wax (long-chain aliphatic carboxylic acid/ester C24-C30) acids with a calcium salt ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the montan wax acid with a calcium salt of Schlosser as an additive of Kersjes.  One would have been motivated to do so in order to receive the expected benefit of suppressing degradation of a polyamide polymer which uses phosphorus flame retardants (Schlosser, [0011]).
Regarding claim 3, Kersjes teaches that the components are present in the following amount:
Polymer: 35-55 % (col 3, line 10)
Filler: 0 to 50 % (col. 3, lines 15)
(see below)
(see below)
(see below)
Melamine polyphosphate: 15-45 % (col. 3, lines 10-15)
(see below)
Kersjes teaches that other flame retardants can be added (col. 5, lines 1-20), the amounts may vary within wide limits, but generally does not exceed the amount of the melamine polyphosphate (col. 5, lines 15-20), therefore, the amount of the other flame retardants needs to be less than 45 %.
Bauer teaches a blend of aluminum diethylphosphinate (component C) (98.5 mol %: MW 390.30), aluminum ethylbutylphosphinate (component D) (0.9 mol %: MW 474.43), aluminum ethylphosphonate (component E) (0.5 mol %: MW 378.06).  Given the molecular weight of each of these components, the wt. % can be calculated to be 98.4 wt. %, 1.1 wt. % and 0.4 wt. %.  And given that the total amount of these components must be less than 45%, the amount of each of these components is less than C: 44.3 wt.%, D: 0.50 wt. %, and  E: 0.18 wt. % which overlaps the claimed amounts.  
Schlosser teaches that the wax is added in an amount of 0.1 to 10 wt. % (claim 48). 
Regarding claim 8, Kersjes teaches that the polyamide composition attains a V-0 assessment at 1.6 mm (Example).
Regarding claim 16, given that the melamine polyphosphate of Kersjes is made in the same manner as the present invention, it would inherently have the desired breakdown temperature.  
Regarding claim 19, Kersjes teaches that other additives such as other stabilizers, colorants, release agents, etc. can be added to the composition (col. 5, lines 1-20).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersjes et al (US 6,369,137) in view of Bauer el al (US 2006/0074157), Schlosser et al (US 2004/0051088) and Krause et al (US 2013/0190432) with evidence provided by Lanxess Durethan A 31.
The discussion regarding Kersjes, Bauer and Schlosser in paragraph 6 above is incorporated here by reference.
Regarding claims 5-6, Kersjes teaches that other additives can be added to the composition (col. 5, lines 20-30), however fails to teach the inclusion of an inorganic phosphonate.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the inorganic phosphonate of Krause in the composition of Kersjes.  One would have been motivated to do so in order to receive the expected benefit of providing a flame retardant mixture which will provide a polyamide composition with good mechanical values, low degradation and excellent stabilizing properties (Krause, [0011]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersjes et al (US 6,369,137) in view of Bauer el al (US 2006/0074157), Schlosser et al (US 2004/0051088) and Grcev et al (US 2014/0066551) with evidence provided by Lanxess Durethan A 31.
The discussion regarding Kersjes, Bauer and Schlosser in paragraph 6 above is incorporated here by reference.
Regarding claim 14, modified Kersjes teaches the incorporation of components C, D, E and F, however is silent to the particle size of these components.
Grcev teaches a glass filled polyamide (Abstract) which incorporates flame retardants such a melamine-based ([0040]) and phosphorus-based flame retardants ([0040]).  Grcev teaches that these flame retardant additives have a median particle diameter of less than 40 microns ([0041]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the components C, D, E and F which are flame retardant components of modified Kersjes have the median particle size as taught by Grcev in order to make a good masterbatch with would improve the dispersion of the flame retardants within the composition (Grcev, [0041]).
Claims 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kersjes et al (US 6,369,137) in view of Bauer el al (US 2006/0074157) and Benighaus et al (US 2013/0165567) with evidence provided by Lanxess Durethan A 31.
Regarding claims 1 and 18, Kersjes teaches a flame retardant polymer composition (Abstract) comprising:
 Polyamide such as Durethan A31 (col. 6, lines 30-35) which as evidenced by Lanxess, has a melting point of 263 C and is 100 % polyamide 6 6.
 Filler (col. 3, lines 15-20) which can be glass fibers (col. 4, lines 20-25)
(see below)
(see below)
(see below)
A melamine (col. 3, lines 15-25) polyphosphate (col. 1, lines 15-25) with an average degree of condensation of greater than 20 (col. 3, lines 10-15).
(see below)
Kersjes teaches that other flame retardants can be added including phosphorus compounds, however a) fails to teach the addition of components C, D and E.  Kersjes teaches that other additives can be added to the composition (col. 5, lines 20-25), however b) fails to teach the addition of component G.
Regarding a) above, Bauer teaches a flame retardant polymer (Abstract).  The polymer can be a polyamide ([0126]) and the flame retardant is a combination of phosphorus compounds – aluminum diethylphosphinate (component C), aluminum ethylbutylphosphinate (component D), aluminum ethylphosphonate (component E) (Example 3).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the combination of phosphorus compounds of Bauer for components C, D and E in the composition 
Regarding b) above, Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of an alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of Kersjes.  One would have been motivated to do so in order to receive the expected benefit of improving the mold release properties (Benighaus, Abstract).
Claims 1-4, 7, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenbakkers-Menting et al (US 2004/0021135) in view of Bauer el al (US 2006/0074157) and Schlosser et al (US 2004/0051088) with evidence provided by Perez Graterol et al (US 2017/0081513).
Regarding claims 1-2, Steenbakkers-Menting teaches a flame retardant polymer composition (Abstract) comprising:
A polyamide such as Akylon K122 ([0045]) which as evidenced by Perez Graterol, has a melting point of 220 C ([0084]).
Glass fiber filler ([0031])
A phosphinic salt ([0006])
(see below)
(see below)
A melamine ([0022]) polyphosphate ([0021]) with an average degree of condensation of greater than 3, preferably greater than 40 ([0021]).
(see below)
Steenbakkers-Menting teaches that other additives can be included ([0033]), however a) fails to teach the addition of components D and E and also b) fails to teach the addition of component G.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the combination of phosphorus compounds of Bauer for components C, D and E in the composition of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of having flame retardancy without the accompanying degradation (Bauer, [0004]).
Regarding b) above, Schlosser teaches a polyamide composition (Abstract) which incorporates a montan wax (long-chain aliphatic carboxylic acid/ester C24-C30) acids with a calcium salt ([0043]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the montan wax acid with a calcium salt of Schlosser as an additive of Steenbakkers-Menting.  One would have been motivated to do so in order to receive the expected benefit of suppressing degradation of a polyamide polymer which uses phosphorus flame retardants (Schlosser, [0011]).
Regarding claim 3-4, Steenbakkers-Menting teaches that the components are present in the following amount:
Polymer: 10 to 95 wt. % ([0030])
Glass fiber: 0 to 50 wt. % ([0031])
Steenbakkers-Menting teaches that the composition contains 5 to 40 wt. % of a flame retardant material ([0032]).  The flame retardant material is from 10-90 wt. % of a phosphinate compound (component C) and from 10-90 wt. % of the melamine polyphosphate (component F).  Therefore, the amounts of these components in the polyamide composition can range from 0.5 to 36 wt. %.  
Bauer teaches a blend of aluminum diethylphosphinate (component C) (98.5 mol %: MW 390.30), aluminum ethylbutylphosphinate (component D) (0.9 mol %: MW 474.43), aluminum 
Schlosser teaches that the wax is added in an amount of 0.1 to 10 wt. % (claim 48). 
Regarding claim 7, given that modified Steenbakkers-Menting teaches that these compounds are used in the field of electrical and electronic application (Abstract) and the materials in the prior art the same as presently recited, the prior art compound would inherently have the desired CTI.
Regarding claim 9, Steenbakkers-Menting teaches that the glow wire flammability is not less than 960 C at 1 mm (Table 2).
Regarding claim 20, Steenbakkers-Menting teaches a shaped body (Examples) made from the composition of claim 1 for electrical and/or electronic devices (Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/630,493 in view of Benighaus et al (US 2013/0165567). Both application recite the same components A-F, however, copending application fails to teach the addition of component G.
 Regarding b) above, Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of an alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of copending ‘493.  One would have been motivated to .
This is a provisional nonstatutory double patenting rejection.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  16/630,524 in view of Benighaus et al (US 2013/0165567). Both application recite the same components A-F, however, copending application fails to teach the addition of component G.
 Regarding b) above, Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of an alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of copending ‘524.  One would have been motivated to do so in order to receive the expected benefit of improving the mold release properties (Benighaus, Abstract).
This is a provisional nonstatutory double patenting rejection.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/637,815 in view of Benighaus et al (US 2013/0165567). Both application recite the same components A-F, however, copending application fails to teach the addition of component G.
Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of an alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of copending ‘815.  One would have been motivated to .
This is a provisional nonstatutory double patenting rejection.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 of copending Application No. 16/637,833 in view of Benighaus et al (US 2013/0165567). Both application recite the same components A-F, however, copending application fails to teach the addition of component G.
 Regarding b) above, Benighaus teaches a polyamide composition (Abstract) which incorporates a polyamide wax which is a reaction of a alkylenediamine with a saturated fatty acid which has C14-22 carbon atoms ([0021]-[0023]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the amide wax of Benighaus as an additive of copending ‘833.  One would have been motivated to do so in order to receive the expected benefit of improving the mold release properties (Benighaus, Abstract).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764